Citation Nr: 1101647	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  05-06 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as ulcers and gastroesophageal reflux disease 
(GERD), to include as due to service-connected disabilities.

2.  Entitlement to service connection for a hearing loss 
disability. 

3.  Entitlement to service connection for a left wrist 
disability, claimed as carpal tunnel syndrome. 

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to service-connected 
bilateral foot disability, right ankle disability, and/or right 
knee disability 

5.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected bilateral foot 
disability, right ankle disability, and/or right knee disability. 

6.  Entitlement to service connection for a skin disability, 
claimed as pseudofolliculitis barbae. 

7.  For the period prior to May 9, 2006, entitlement to an 
initial rating in excess of 10 percent for migraine headaches.  

8.  For period beginning May 9, 2006, entitlement to an initial 
rating in excess of 30 percent for migraine headaches.  

9.  For the period prior to August 2, 2008, entitlement to an 
initial rating in excess of 10 percent for bilateral 
bunionectomy, pes planus, and third and fourth hammertoes. 

10.  For the period beginning August 2, 2008, entitlement to an 
initial rating in excess of 30 percent for bilateral 
bunionectomy, pes planus, and third and fourth hammertoes

11.  Entitlement to an initial rating in excess of 10 percent for 
right ankle strain.    

12.  Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the right patella.    

13.  For the period prior to March 18, 2005, entitlement to an 
initial compensable rating for degenerative disc disease of the 
thoracolumbar spine.    

14.  For the period from March 18, 2005, to October 16, 2006, 
entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine.    

15.  For the period from October 17, 2006, to June 2, 2008, 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine.    

16.  For the period from June 3, 2008, to July 31, 2009, 
entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the thoracolumbar spine.    

17.  For the period beginning August 1, 2009, whether a reduction 
from 40 percent to 20 percent for degenerative disc disease of 
the thoracolumbar spine was proper.

18.  For the period prior to November 3, 2006, entitlement to an 
initial rating in excess of 10 percent for depression. 

19.  For the period from November 3, 2006, to August 7, 2009, 
entitlement to an initial rating in excess of 50 percent for 
depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999 
and from February 2000 to February 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In an April 2004 rating decision, the RO granted service 
connection for migraine headaches and assigned a 10 percent 
disability evaluation; status-post bilateral bunionectomy with 
pes planus and assigned a non-compensable evaluation; status post 
right ankle strain and assigned a non-compensable evaluation; and 
chronic lumbar strain and assigned a non-compensable evaluation.  
In a September 2004 rating decision, the RO, in part, granted 
service connection for chondromalacia of the right patella with 
mild degenerative changes and assigned a 10 percent disability 
evaluation.  

In an August 2005 rating decision, the RO, in part, granted 
service connection for depressive disorder and assigned a 10 
percent disability evaluation; continued the 10 percent 
evaluation for chondromalacia of the right patella with 
degenerative changes; and denied service connection for a left 
wrist disability and pseudofolliculitis barbae.  

In a September 2006 rating decision, the RO, in part, 
recharacterized the spine disability as degenerative disk disease 
of L1-2 and L2-3 and increased the disability evaluation to 10 
percent, effective March 18, 2005; and denied service connection 
for a left ankle disability and left knee disability.  In a 
December 2006 rating decision, the RO, in part, increased the 
disability evaluation for depressive disorder to 50 percent 
effective November 6, 2006; increased the disability evaluation 
for migraine headaches to 30 percent disabling effective May 9, 
2006; and increased the disability evaluation for degenerative 
disk disease of L1-2 and L2-3 to 20 percent disabling effective 
October 17, 2006.  

In a March 2008 rating decision, the RO, in part, denied service 
connection for bilateral hearing loss.  In an October 2008 rating 
decision, the RO increased the disability evaluations for right 
ankle strain to 10 percent disabling effective February 4, 2004; 
and status-post bilateral bunionectomy with pes planus to 10 
percent disabling effective February 4, 2004, and 30 percent 
disabling effective August 2, 2008.  

In a January 2009 rating decision, the RO denied service 
connection for ulcers.  In a June 2009 rating decision, the RO 
increased the disability evaluation for degenerative disc disease 
of the thoracolumbar spine to 40 percent disabling effective June 
3, 2008.  In a July 2009 rating decision, the RO decreased the 
disability evaluation for degenerative disc disease of the 
thoracolumbar spine to 20 percent disabling effective August 1, 
2009.  In an October 2009 rating decision, the RO, in part, 
increased the disability evaluation for depression to 100 percent 
disabling effective August 8, 2009.  

In October 2009, the Veteran indicated that he was satisfied with 
the action with regard to his depression claim.  However, during 
his July 2010 hearing, the Veteran clarified that he was 
withdrawing his claim for depression only for the period 
beginning August 8, 2009.  Therefore, the Board will consider the 
Veteran's increased rating claim for depressing prior to August 
8, 2009.  

In July 2010, the Veteran presented testimony before the 
undersigned; a copy of the transcript has been associated with 
the claims folder.  Also in July 2010, the Veteran submitted 
additional evidence in support of his claims.   This evidence has 
not been reviewed by the agency of original jurisdiction.  
However, the Veteran included a written waiver of this procedural 
right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 
(2010).  Thus, the Board will consider the newly submitted 
evidence in the first instance.

The issues of service connection for a gastrointestinal 
disability, a hearing loss disability, a left wrist disability, a 
left ankle disability, a left knee disability, and a skin 
disability; increased evaluations for chondromalacia of the right 
patella; and  whether a reduction from 40 percent to 20 percent 
for degenerative disc disease of the thoracolumbar spine was 
proper for the period beginning August 1, 2009 are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 9, 2006, the Veteran's migraine headaches were 
productive of characteristic prostrating attacks occurring on an 
average once a month over several months.  

2.  Beginning May 9, 2006, the Veteran's migraine headaches were 
productive of  very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

3.  For the period prior to August 2, 2008, the Veteran's 
bilateral bunionectomy, pes planus, and third and fourth 
hammertoes was productive of mild pain but not severe flatfoot, 
with objective evidence of marked deformity pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

4.  For the period beginning August 2, 2008, the Veteran 
bilateral bunionectomy, pes planus, and third and fourth 
hammertoes was productive of pain and tenderness, but not 
pronounced bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achilles on 
manipulation, that is not improved by orthopedic shoes or 
appliances.

5.  The Veteran's right ankle right ankle strain has been 
productive of pain and moderate limitation of motion. 

6.  For the period prior to March 18, 2005, the Veteran's 
degenerative disc disease of the thoracolumbar spine was not 
productive of any incapacitating episodes or any loss of range of 
motion.    

7.  For the period from March 18, 2005, to October 16, 2006, the 
Veteran's degenerative disc disease of the thoracolumbar spine 
was not productive of any incapacitating episodes or forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

8.  For the period from October 17, 2006, to June 2, 2008, the 
Veteran's degenerative disc disease of the thoracolumbar spine 
was not productive of any incapacitating episodes or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine.

9.  For the period from June 3, 2008, to July 31, 2009, the 
Veteran's degenerative disc disease of the thoracolumbar spine 
was not productive of any incapacitating episodes or unfavorable 
ankylosis of the entire thoracolumbar spine.

10.  For the period prior to November 3, 2006, the Veteran's 
depression has been manifested by situational depression, anxiety 
brought on by stress, mild sleep impairment, and losing his 
temper, but not by suspiciousness, panic attacks, or mild memory 
loss.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks is not shown prior to November 3, 
2006.   

11.  For the period from November 3, 2006, to August 7, 2009, the 
Veteran's depression has been manifested by sleep impairment, 
anxiety, stress, and anger management issue, but not by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  
Occupational and social impairment with deficiencies in most 
areas is not show prior to August 7, 2009




CONCLUSIONS OF LAW

1.  Prior to May 9, 2006, the criteria for a rating of 30 
percent, but not higher, for migraine headaches have been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2010).

2.  Beginning May 9, 2006, the criteria for a rating of 50 
percent, but not higher, for migraine headaches have been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2010).

3.  For the period prior to August 2, 2008, the criteria for an 
initial rating in excess of 10 percent for bilateral 
bunionectomy, pes planus, and third and fourth hammertoes have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2010).

4.  For the period beginning August 2, 2008, the criteria for an 
initial rating in excess of 30 percent for bilateral 
bunionectomy, pes planus, and third and fourth hammertoes have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2010).

5.  The criteria for an initial rating in excess of 10 percent 
for right ankle strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2010).

6.  For the period prior to March 18, 2005, the criteria for an 
initial compensable rating for degenerative disc disease of the 
thoracolumbar spine have not been met.      38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2010).

7.  For the period from March 18, 2005, to October 16, 2006, the 
criteria for an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).

8.  For the period from October 17, 2006, to June 2, 2008, the 
criteria for an initial rating in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).

9.  For the period from June 3, 2008, to July 31, 2009, the 
criteria for an initial rating in excess of 40 percent for 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).

10.  For the period prior to November 3, 2006, the criteria for 
an initial rating in excess of 10 percent for depression have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 9434 (2010).

11.  For the period prior from November 3, 2006, to August 7, 
2009, the criteria for an initial rating in excess of 50 percent 
for depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in February 2004, April 2005, July 2005, 
March 2006, October 2006, July 2007, May 2008, and June 2008, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.   The July 2007 and May 2008 letters also notified the 
Veteran of the process by which disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims were subsequently readjudicated in subsequent 
supplemental statements of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure 
to afford statutory notice to the claimant prior to an initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the claimant of 
such readjudication in the statement of the case).

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were adjudicated. 
 However, the RO subsequently readjudicated the claims based on 
all the evidence in various supplemental statements of the case 
issued in December 2009.  The Veteran was able to participate 
effectively in the processing of his claims.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency on the merits of the claims 
would have been different had complete notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations throughout 
the appeal period.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
evaluations of the Veteran, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that these examination 
reports are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  As noted above, he presented 
testimony in a hearing before the undersigned in July 2010.  




Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  


Migraine Headaches

The Veteran's migraine headaches have been evaluated under 
Diagnostic Code 8100 for migraines.  Under Diagnostic Code 8100, 
a 30 percent rating is warranted for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the 
United States Court of Appeals for Veterans Claims (Court).  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic 
Code 8100 verbatim but does not specifically address the matter 
of what is a prostrating attack.).  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF 
AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Since the initial grant of service connection, the Veteran's 
disability has been assigned a 10 percent disability evaluation 
for the period prior to May 9, 2006 and a 30 percent evaluation 
thereafter.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO 
has staged the ratings in accordance with Fenderson and the Board 
will determine whether additional staged rating are warranted. 

Migraine Headaches Prior to May 9, 2006

For the period prior to May 9, 2006, the Veteran's migraine 
headaches have been assigned a 10 percent disability evaluation.  
He contends that his migraine headaches are more disabling than 
currently contemplated by the current evaluation.  As noted 
above, a 30 percent rating is warranted for characteristic 
prostrating attacks occurring on an average of once a month over 
the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

A VA treatment record in August 2004 noted that the Veteran's 
migraines seemed to be worse now and that he felt that his 
medication was not helping.  He had three episodes the previous 
week, whereas he used to have an episode every two months or so.  

Similarly, VA treatment records in September 2004 noted that the 
Veteran's headaches had increased in severity and frequency over 
the last 90 days.  He had no aura but had a pressing and tight 
sensation in his forehead.  During these episodes, he did not get 
sick or vomit but he had nausea, photophobia, and phonophobia.  
These symptoms were relieved by sleep.  It was noted that the 
Veteran missed work during such an episode at that time.  He was 
advised to take medication and rest in a dark quiet room. 

In February 2006, it was noted that the Veteran had severe 
debilitating and incapacitating headaches and migraines which 
resulted in his taking four days off a month from work.  At his 
July 2010 hearing, the Veteran testified that in 2004 he had two 
prostrating headaches a month.  

The record is replete with documentation showing that the Veteran 
missed work due to his headaches.  In April 2005, it was noted 
that he took two to three days off per month.   

Based on the foregoing, the Board finds that prior to May 9, 
2006, the Veteran's migraine headaches meet the criteria for a 30 
percent evaluation.  He has been shown to have had  
characteristic prostrating attacks occurring on an average of 
once a month over several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  The evidence reflects that he had two to three 
headaches a month during the applicable time period.  However, 
the evidence prior to May 9, 2006 does not demonstrate very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability to warrant a rating in excess 
of 30 percent.  See id.  The Veteran's headaches were relieved by 
sleep and medication; and while he missed a few days of work, 
there is no indication of severe economic inadaptability during 
any period prior to May 9, 2006.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the Board concludes that a rating 
of 30 percent for migraine headaches prior to May 9, 2006, is 
warranted.

Migraine Headaches Beginning May 9, 2006

With respect to the period beginning May 9, 2006, there must be 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability to warrant a higher 
rating (50 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A May 2006 VA examination report noted that the Veteran's 
migraines headaches have been getting progressively worse and 
that in the last year he had weekly episodes lasting hours which 
he treated with continuous medication.  Most of these attacks 
were prostrating and had a significant impact on his occupational 
activities resulting in increased absenteeism and had moderate to 
severe effects on multiple daily activities (e.g. chores, 
shopping, exercise, recreation, and traveling)

The medical evidence shows that the Veteran took medication for 
his headaches as needed.  A March 2007 private treatment record 
noted that the Veteran experienced photophobia during migraines, 
that he had severe migraines four to five times a week, and 
during such episodes it was difficult for him to concentrate.  An 
April 2007 private treatment record reflects that migraines were 
getting more frequent.  

On VA examination in August 2007, the Veteran reported recurring 
headache attacks four to five times a week with each attack 
lasting for three hours.  The Veteran indicated that he could not 
work when headaches were bad.  The examiner noted a diagnosis of 
migraine headaches with loss of work due to subjectively severe 
headaches with nausea, light and sound sensitivity, pulsating, 
throwing, and stabbing pain, and objectively a history that 
supported that diagnosis.  

In February 2008, the Veteran's migraine medication was 
increased.  

At his July 2010 hearing, the Veteran testified that prior to 
August 8, 2009, he had prostrating headaches more than once a 
week.  He had to lie down during an episode, lights/sounds 
bothered him, and he took medication daily.  The Veteran also 
indicated that his job as a mail clerk at the post office 
required him to be around machinery and the noise from such 
aggravated his headaches.  He would be sent home for his 
headaches.  By July and August 2009, he was having more than one 
prostrating attack a week.    

Based on the foregoing evidence, the Board finds that the 
Veteran's migraine headaches meet the criteria for the maximum 50 
percent evaluation beginning May 9, 2006.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this regard, he has been shown to 
have prostrating and prolonged attacks productive of severe 
economic inadaptability since May 9, 2006.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  With respect to a rating in excess of 50 
percent, the Board observes that a higher schedular disability 
rating is not available under the appropriate rating criteria.  




Bilateral Bunionectomy, Pes Planus, and third and fourth 
hammertoes

The Veteran's bilateral bunionectomy, pes planus, and third and 
fourth hammertoes has been evaluated under Diagnostic Code 5276. 

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent disabling 
for unilateral disability, and is rated 30 percent disabling for 
bilateral disability.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
Achilles on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In considering other applicable diagnostic codes, the Board finds 
that the Veteran has not been diagnosed with pes cavus, malunion 
or nonunion of the tarsal or metatarsal bones, or a foot injury.  
Therefore, Diagnostic Codes 5278, 5283, and 5284 are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 
5284.  As the remaining diagnostic codes pertaining to the feet 
do not provide for a rating in excess of 10 percent, the 
remaining diagnostic codes cannot serve as bases for an increased 
rating in this case during anytime under appeal.  38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 5282.  

Since the initial grant of service connection, the Veteran's 
disability has been assigned a 10 percent disability evaluation 
for the period prior to August 2, 2008 and a 30 percent 
evaluation thereafter.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., disability 
ratings for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that the RO has staged the ratings in accordance with Fenderson 
and the Board will determine whether staged ratings are 
warranted. 

Bilateral Bunionectomy, Pes Planus, and Third and Fourth 
Hammertoes, Prior to August 2, 2008

Prior to August 2, 2008, the Veteran's bilateral bunionectomy, 
pes planus, and third and fourth hammertoes have been evaluated 
as 10 percent disabling. 

As noted above, in order to warrant a 30 percent evaluation, the 
Veteran's bilateral foot disability must be manifested by severe 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  38 
C.F.R. 
§ 4.71a, Diagnostic Code 5276.

On VA examination in March 2004, the Veteran complained of foot 
stiffness but denied swelling, heat, or redness.  He took Motrin 
which did not help and had daily pain which was worse when he 
walked half a mile or stood for an hour.  Despite his complaints, 
he displayed full range of motion on repetition with only mild 
pain of about two or three.  Furthermore, while he wore 
corrective shoes, he did not use any corrective devices.  While 
he was unemployed at the time, there was no effect on his 
occupation.  His foot disability affected standing and walking 
but not sleeping.  There were mild hyper-pigmentation scars on 
both great toes.  The diagnosis was bilateral flat feet, status 
post bunionectomy with left great toe which was limited in motion 
and function.   

Review of the evidence demonstrates mild pain but not severe 
flatfoot, with objective evidence of marked deformity pain on 
manipulation and use accentuated, indication of swelling on use, 
characteristic callosities as contemplated by a higher 
evaluation.  Thus, an evaluation in excess of the current 10 
percent rating is not warranted at any time during the applicable 
period prior to August 2, 2008.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this regard, the Board has considered whether a separate 
compensation evaluation for hammertoes is warranted prior to 
August 2, 2008.  Diagnostic Code 5282 provides that hammer toes 
of all toes of the foot without claw foot warrant a 10 percent 
evaluation.  However, the evidence prior to August 2, 2008, does 
not show hammer toes of all the toes in either foot.  
Accordingly, a separate disability evaluation based on hammertoes 
is not warranted.  

Bilateral Bunionectomy, Pes Planus, and Third and Fourth 
Hammertoes Beginning August 2, 2008

Beginning August 2, 2008, the Veteran's bilateral bunionectomy, 
pes planus, and third and fourth hammertoes has been evaluated as 
30 percent disabling.  

To warrant a higher rating, the evidence must demonstrate 
pronounced bilateral flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achilles on 
manipulation, that is not improved by orthopedic shoes or 
appliances.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

On VA examination in August 2008, the Veteran complained of pain, 
stiffness, swelling, and fatigue in the feet that traveled to the 
ankles and heels bilaterally.  On examination, bilateral feet 
demonstrated painful motion and tenderness but not edema, 
disturbed circulation, weakness, or atrophy of the musculature.  
There was active motion in the metatarsophalangeal joint of both 
the left and right great toes.  Gait was abnormal; it was 
antalgic.  There was pes planus with a slight degree of valgus 
present bilaterally which could not be corrected by manipulation.  
There was forefoot/midfoot malalignment of a moderate degree 
bilaterally, which also could not be corrected by manipulation.  
There was also deformity of inward rotation of the superior 
portion of the os calcis, deformity of medial tilting of the 
upper border of the talus, deformity of marked pronation and 
deformity of the forepart of the foot abducted and the whole foot 
everted, bilaterally.  Palpation of the plantar surfaces of both 
feet revealed severe tenderness in the right foot and moderate 
tenderness in the left foot.  Both Achilles tendons demonstrated 
mal-alignment with inward bowing that could not be corrected by 
manipulation.  Manipulation of the right Achilles tendon produced 
pain but manipulation of the left Achilles tendon did not produce 
pain.  The Veteran also had hammer toes on the right, including 
the fourth toe and Morton's metatarsalgia at the first web, 
bilaterally.  There was also hallux valgus on the both feet with 
a slight angulation and resection of the metatarsal head 
bilaterally.  The examiner noted that neither pes cavus nor 
hallux rigidus were present.  Additionally, it was noted that the 
Veteran had limitations with standing and walking; he was able to 
stand for 15 to 30 minutes.  While he required arch support, he 
did not require orthopedic shoes, corrective shoes, foot 
supports, build-up of the shoes, or shoe inserts. The examiner 
indicated that the Veteran's symptoms were not relived by 
corrective shoe wear.  

X-rays showed that right foot (nonweight bearing) was within 
normal limits.  However, x-rays were abnormal for the right foot 
on weight bearing as he had severe bilateral pes planovalgus 
deformity of the feet on weight wearing.  Status post osteogtomy 
of the first metatarsal of each foot for presumed bunion 
corrective surgery was noted.  X-rays of the left foot (non-
weight bearing) showed status post osteogtomy of the first 
metatarsal of the left foot for presumed bunion corrective 
surgery and hammertoe deformity of the fourth digit.  The left 
foot on weight bearing showed severe bilateral pes planovalgus 
deformity of the feet with weight bearing

On VA examination in November 2009, the Veteran complained of 
constant pain in the ball of his feet, heels, and soles.  The 
pain was described as burning, aching, sharp, sticking, and 
cramping which was rated as a nine on a scale of one to ten, and 
which was exacerbated by physical activity and relived by 
medication.  At rest, he had pain, stiffness, and swelling but 
not weakness or fatigue. While standing or walking, he had pain, 
stiffness, swelling, and fatigue but not weakness.  In addition 
to pain, he also endorsed cramps and swelling and indicated that 
his overall functional impairment was that he could not walk or 
stand for long periods of time due to the severity of the pain 
associated with these daily activities.  

Examination of the feet bilaterally revealed tenderness but did 
not demonstrate painful motion, edema, disturbed circulation, 
weakness, atrophy of the musculature, heat, redness, or 
instability.  There was active motion in the metatarsophalangeal 
joint of the great toes bilaterally.  Palpation of the plantar 
surfaces of the both feet reveled no tenderness; and weight 
bearing and non-weight examination of the Achilles tendon was 
normal bilaterally.  There was pes planus.  Bilaterally, there 
was a severe degree of valgus present which could be corrected by 
manipulation, and there was forefoot/midfoot malalignment of a 
severe degree which could be corrected by manipulation.  There 
was no deformity such as inward rotation of the superior portion 
of the os calcis, medial tilting of the upper border of the 
talus, or marked pronation of the whole foot everted.  Pes cavus, 
Morton's metatarsalgia, hallux valgus, or hallux rigidus were not 
present but the Veteran had hammer toes on the third and fourth 
toes bilaterally.  He had limitations with standing and walking; 
he was able to stand for 10 minutes at a time and required shoes 
inserts.  The Veteran did not require orthopedic shoes, 
corrective shoes, arch supports, foot supports, or build-up of 
the shoes.  His symptoms and pain were not relived by the 
corrective shoes. 

X-rays of the bilateral feet were abnormal on both nonweight 
bearing and weight bearing; there was status-post medial 
osteogtomy first metatarsal of each foot for bunion corrective 
surgery.  Hammertoe deformities of the third and fourth digits of 
each foot were noted as was moderately severe bilateral pes 
planovalgus deformity of the feet with weight-bearing.  

The examiner also noted that there were scars, located on the 
site of the bunionectomy, which were linear, and measured 5.5 cm 
by 0.6 on the right and 7 cm by 1 cm on the left.  The scars were 
not painful on examination, did not involve skin breakdown, did 
not have inflammation, did not have edema, did not have keloid 
formation, were not disfiguring, did not limit the Veteran's 
motion, nor was there limitation of function due to the scar.  
The examiner noted that the scars were superficial with no 
underlying tissue damage.  

The diagnosis was bilateral bunionectomy with scars and pes 
planus, hammertoe of the third and fourth digits.  The examiner 
noted that there was a moderate effect on the Veteran's usual 
occupation and daily activities. 

Based on review of the evidence, the Board finds that a higher 
evaluation is not warranted.  The Veteran has demonstrated pain 
and tenderness but not pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achilles on manipulation, that is not improved by orthopedic 
shoes or appliances at any time during the applicable period From 
August 2, 2008.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, the Board notes that the Veteran has scars from his 
bunionectomy.  However, the Veteran does not claim nor does the 
evidence show that he has any impairment arising from the scars.  
Accordingly, the Board will not consider whether he has any such 
impairment from his foot scars.

The Board has considered whether a separate compensation 
evaluation for hammertoes is warranted from August 2, 2008.  
Diagnostic Code 5282 provides that hammer toes of all toes of the 
foot without claw foot warrant a 10 percent evaluation.  While 
the evidence shows hammer toes of the third and fourth toes on 
each foot, the evidence from August 2, 2008 does not show hammer 
toes of all the toes in either foot.  Accordingly, a separate 
disability evaluation based on hammertoes is not warranted.  


Right Ankle Strain

The Veteran essentially contends that his right ankle strain is 
more disabling than contemplated by the current 10 percent 
evaluation.    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45.

The Veteran's right ankle strain has been evaluated under 
Diagnostic Codes 5299-5271.  Diagnostic Code 5299 is used to 
identify musculoskeletal disorders that are not specifically 
listed in the schedule, but are rated by analogy to similar 
disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  
Diagnostic Code 5271 pertains to limitation of motion of the 
ankle.  A 10 percent evaluation is assigned for moderate 
limitation of ankle motion and a 20 percent evaluation is 
assigned for marked limitation of ankle motion.  38 C.F.R. 
§4.71a, Diagnostic Code 5271.

Words such as 'slight,' 'moderate,' and 'marked' are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are 'equitable and just.'  38 C.F.R. 4.6. It 
should also be noted that use of such terminology by VA examiners 
and others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a 10 percent disability evaluation.  
The Board will determine whether staged ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

On VA examination in March 2004, the Veteran indicated that he 
did not have pain at that time but that pain was worse when he 
walked one mile.  He reported stiffness depending on the weather, 
walking two miles, or standing for one hour.  He denied swelling, 
edema, weakness, fatigue, or lack of coordination.  On 
evaluation, the Veteran demonstrated full range of motion of the 
right ankle with dorsiflexion being to 20 degrees and 
plantarflexion to 45 degrees.  A diagnosis of status post-injury 
of the right ankle, chronic strain with residual was noted.   

A September 2006 VA radiological report noted no acute fracture 
dislocations and narrowing of the medical joint space with 
downward medial sloping of the talus. 

On VA examination in November 2007, the examiner noted that the 
Veteran's right ankle exhibited tenderness and guarding of 
movement.  It did not show signs of edema, instability, abnormal 
movement, effusion, weakness, redness, heat, deformity, 
malalignment, drainage, subluxation, deformity, or ankylosis.  He 
demonstrated dorsiflexion of 10 degrees and plantar flexion of 25 
degrees, on repetitive motion dorsiflexion was 9 degrees and 
plantar flexion was 24 degrees.  The examiner noted following 
repetitive use, the right ankle joint was additionally limited by 
pain, but not additionally limited after repetitive use by 
fatigue, weakness, lack of endurance or incoordination.  

An April 2007 VA radiological examination report showed findings 
suggestive of degenerative changes in the ankles.  

On VA examination in August 2008, the Veteran's subjective 
complaints included  pain, weakness, stiffness, swelling, heat, 
redness, soreness, popping, and lack of endurance and 
fatigability in the right ankle that travels up the right leg.  
On evaluation, the examiner noted edema, tenderness, and guarding 
of movement, but there was no effusion, weakness, redness, heat, 
subluxation, or deformity.  Dorsiflexion was to 6 degrees with 
pain occurring at 0 degrees, and plantar flexion was 35 degrees 
with pain starting at 20 degrees.  After repetitive use, joint 
function was additionally limited by pain, fatigue, weakness, 
lack of endurance, incoordination, with pain being the major 
functional impact.  This resulted in additional limitation of the 
joint function of 0 degrees.  X-rays showed deformity of the 
distal shaft of the fibula which was presumed to be secondary to 
a previous injury and joint surfaces of the ankle were normal.  
Also, there were no arthritic changes, recent fractures, 
subluxation, or signs of ankle instability.  

Private treatment records dated in October 2009 and June 2010 
noted that the Veteran had decreased range of motion of the right 
ankle but range of motion was not provided at either times.  In 
June 2010, the clinician noted pain to palpation over the lateral 
and medial malleolus.  

An August 2010 private treatment record noted that the Veteran 
reported that the right ankle swelled occasionally but on that 
particular day it was not badly swollen.   He also complained 
that his ankle locked on him which created additional pain.  The 
clinician noted that the right ankle looked overall normal with 
good range of motion and appeared to state that the ankle was not 
swollen at all that day. 

Treatment records dated throughout the appeal initially noted 
that the Veteran denied swelling, redness, or trauma but show 
that he later complained of increased pain and swelling in his 
ankle.  Additionally, tenderness with flexion and extension was 
shown.  

Review of the record does not show that the Veteran's right ankle 
disability has resulted in moderate limitation of right ankle 
motion as contemplated by a higher rating.  On occasion, the 
Veteran demonstrated some loss of motion in the right ankle.  
However, none of the loss of range of motion ever approximated 
marked limitation to warrant a higher evaluation under Diagnostic 
Code 5271.  In any case, he demonstrated full range of motion on 
most evaluations. 

The Board has also considered other applicable diagnostic codes.  
However, because the Veteran has not exhibited ankylosis, 
malunion of the os calcis or astragalus, or astragalectomy, 
consideration under those diagnostic codes is not warranted.  See 
Diagnostic Codes 5270, 5172, 5273, 5274.

The Board has also considered the effect of pain and weakness in 
evaluating the Veteran's disability. 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, 
the evidence of record reveals complaints of right ankle pain 
throughout the record.  Although repetitive testing demonstrated 
pain, fatigue, weakness, lack of endurance, incoordination, no 
additional functional loss was found.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is important 
to emphasize that the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 
Thus, even when considering the Veteran's complaints of pain, the 
criteria for a higher rating based on the Veteran's range of 
motion for the right ankle are not met.

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.


Thoracolumbar spine

The Veteran's degenerative disc disease of the thoracolumbar 
spine has been evaluated as follows:  for the period prior to 
March 18, 2005, he was assigned a non-compensable (zero percent) 
evaluation; for the period between March 18, 2005, to October 16, 
2006, he was assigned a 10 percent evaluation; for the period 
between October 17, 2006, to June 2, 2008, he was assigned a 20 
percent evaluation; and for the period between June 3, 2008, to 
August 31, 2009, he was assigned a 40 percent evaluation (and for 
the period beginning August 1, 2009, he was assigned a 20 
percent, which is the subject of the remand portion of this 
decision).  The Board notes that the RO has staged the ratings in 
accordance with Fenderson and the Board will determine whether 
additional staged rating are warranted.   See Fenderson v. West, 
12 Vet. App. 119 (1999).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Traumatic arthritis is rated using 
Diagnostic Code 5010, which directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 
Note 1.  

As previously noted, the words slight, moderate, and severe as 
used in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board has evaluated the Veteran's spine disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

The spine codes permit evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code. 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.  See also 
38 C.F.R. § 4.71a, Plate V.

For the period prior to March 18, 2005

The Veteran's degenerative disc disease of the thoracolumbar 
spine has been rated noncompensable (zero percent). 

As noted above, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a compensable 
evaluation is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  There is no evidence 
that the Veteran had any incapacitating episodes.  On VA 
examination in March 2004, the Veteran indicated that his spine 
disability did not affect his job nor require medication.  He 
stated that activities like walking were affected and that he was 
able to stand 45 minutes to an hour.  

Accordingly, the Veteran is not entitled to a rating higher based 
upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes 
that for a compensable evaluation, the Veteran must demonstrate 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.  On VA 
examination in March 2004, the Veteran demonstrated the following 
range of motion of the thoracolumbar spine: forward flexion to 95 
degrees, backward extension to 35 degrees, bilateral lateral 
flexion to 40 degrees, and bilateral rotation to 35 degrees.  The 
examiner noted that he had full range of motion both actively and 
passively, and demonstrated a normal posture and gait.  A higher 
evaluation is not warranted under these circumstances as there is 
no evidence of forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  

As to neurological manifestations, the Board notes that 
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520. Diagnostic 
Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic 
Code 8720 refers to neuralgia of the sciatic nerve.

However, review of the evidence fails to show any neurological 
complaints or findings prior to March 18, 2005.  The Veteran is, 
thus, not entitled to a separate rating based upon any neurologic 
residuals; there are not independently ratable neurologic 
residuals demonstrated in the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The April 2004 examination report noted that 
after repetitive motion, the Veteran had mild pain (about a two) 
actively and passively on repetition.  There is no indication of 
any functional impairment consistent with a compensable 
evaluation.  In any case, the Board finds that the current non-
compensable evaluation adequately portrays any functional 
impairment, pain, and weakness that the Veteran experiences as a 
consequence of use of his spine disability.  See DeLuca, supra, 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant prior to March 18, 2005 and 
as such staged ratings during this period are not warranted

For the period from March 18, 2005, to October 16, 2006

From March 18, 2005, to October 16, 2006, the Veteran's 
degenerative disc disease of the thoracolumbar spine was rated 10 
percent disabling.   

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is warranted 
where the evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  On VA examination in August 2005, the 
Veteran reported occasional mild low back pain with no limitation 
to walking.  There is no evidence of any incapacitating episodes.  
Accordingly, the Veteran is not entitled to a rating higher based 
upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes 
that for a 20 percent evaluation, the Veteran must demonstrate 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.   38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  
On VA examination in August 2005, the Veteran demonstrated the 
following range of motion of the thoracolumbar spine: flexion to 
80 degrees with pain beginning at 70 degrees and ending at 80 
degrees, extension to 40 degrees with pain beginning at 30 
degrees and ending at 40 degrees, bilateral lateral flexion to 30 
degrees with pain beginning at 10 degrees and ending at 30 
degrees, and bilateral rotation to 40 degrees with pain beginning 
at 0 degrees and ending at 40 degrees.  The examiner commented 
that posture and gait were normal and there was no ankylosis.  
There was evidence of left lumbar sacrospinalis which manifested 
with moderate spasm, mild pain with motion, and moderate 
tenderness; but there was no atrophy or weakness.  There was also 
evidence of right lumbar sacrospinalis which manifested with mild 
spasm, mild pain with motion, and moderate tenderness; but there 
was no atrophy or weakness.  The examiner noted that muscle 
spasm, localized tenderness, or guarding was not severe enough to 
result in an abnormal gait or abnormal spinal contour.  Thus, 
based on the evidence, the criteria for a 20 percent evaluation 
are not met.  

As to neurological manifestations, the August 2005 VA examination 
report noted that the Veteran denied radiation of his low back 
pain.  On reflex examination, bilateral knee jerk was absent and 
bilateral ankle jerk was one, and there was a positive Lasegue's 
sign on the left.  While Lasegue's sign was positive on the left, 
there are there is no specific neurological findings or 
complaints which would be independently ratable.  Thus, the Board 
finds that a separate rating for the neurological manifestations 
of the Veteran's spine disability is not warranted. 

Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The August 2005 VA examination report 
specifically noted that there was no additional loss of motion on 
repetitive use of the spine due to pain, fatigue, weakness, or 
lack of endurance.   Thus, a higher evaluation is thus not 
warranted during this period.  See DeLuca, supra, see also 38 
C.F.R. §§ 4.40, 4.45, 4.59

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether a staged 
rating is appropriate.  However, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted
 
 For the period from October 17, 2006, to June 2, 2008

The Veteran's degenerative disc disease of the thoracolumbar 
spine was rated 20 percent disabling for the period from October 
17, 2006, to June 2, 2008.   

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent evaluation is warranted 
where the evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months.  The December 2006 VA examination report 
reflects that the Veteran denied any prolonged periods of 
incapacitation in the last year.  He did indicate, however, that 
in April 2006, he was advised to take eight days off work because 
of his spine and in August 2006, his private doctor told him to 
take a week off from work.  In any case, the Veteran himself has 
specifically denied any incapacitating episodes, and though he 
was advised to take time off work they were for short durations 
and not contemplated in the rating for a 40 percent evaluation.  
Accordingly, the Veteran is not entitled to a rating higher based 
upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes 
that for a 40 percent evaluation, the Veteran must demonstrate 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  On VA examination in December 2006, the 
Veteran demonstrated forward flexion to 70 degrees with pain 
starting at around 60 degrees.  He also demonstrated extension to 
28 degrees with pain beginning at 25 degrees, right lateral 
flexion to 30 degrees without pain, left lateral flexion to 22 
degrees with pain starting at 18 degrees, and bilateral lateral 
rotation was 22 degrees with pain starting at 20 degrees.  Thus, 
since flexion has been limited at most to 35 degrees; and the 
Veteran has not demonstrated ankylosis as specifically noted by 
the June 2008 examiner and as demonstrated by the Veteran's 
ability to flex, extend, and laterally flex and rotate throughout 
the applicable time period, the criteria for a 40 percent 
evaluation have not been met.  

As to neurological manifestations, the December 2006 VA 
examination report noted that the Veteran denied radiation of his 
lower spine pain, bladder or bowel complaints, or numbness.  The 
examiner also noted that the spine length, posture, gait, and 
position of the head and curvature of the spine were symmetrical 
in appearance and curvature of the spine in rhythm of spinal 
motion.  The examiner observed that the Veteran had pain on 
thumping of the spinous processes of the lumbosacral spine and 
even touching the muscles of the lower spine caused him to have 
pain.  There was no spasm but tenderness was present.  On 
evaluation, muscle strength and muscle tone appeared to be within 
normal limits and there was no evidence of atrophy.  Straight leg 
raising tests were negative; muscle strength was five out of 
five; deep tendon reflexes were one positive, diminished, but 
equal; and sensations were intact to light touch.  

The Board notes that physical examination demonstrated no 
neurological impairment or sensory deficits for which a separate 
evaluation may be granted.  While diminished reflexes were noted, 
there is no medical evidence of muscle loss, weakness, foot drop, 
altered gait, or any form of paralysis which would necessitate a 
separate disability rating for the Veteran's lower extremities.  
Nor is there any evidence of bowel or bladder difficulties 
associated with the service-connected spine disability.  The 
Veteran is, thus, not entitled to a separate rating based upon 
any neurologic residuals; there are not independently ratable 
neurological residuals demonstrated in the clinical data of 
record.

Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  During the December 2006 VA examination, the 
Veteran reported flare- ups at least four to five times a day 
during which last for a few minutes.  During such flare-ups, he 
had moderate limitation of motion.  The examiner noted that 
repetitive testing of flexion resulted in the Veteran seemingly 
being in excruciating pain and flexion was limited by about 10 
more degrees.  Other ranges of motion were not tested because of 
the Veteran's pain.  The examiner stated that he could not 
comment on the degrees of limitation during flare-up without 
resorting to speculation.  While the Veteran's flexion was 
limited by 10 degrees on repetitive testing, the 20 percent 
evaluation adequately portrays any functional impairment, pain, 
and weakness that the Veteran experiences as a consequence of use 
of his spine during this period.  See DeLuca, supra, see also 38 
C.F.R. §§ 4.40, 4.45, 4.59

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.

For the period from June 3, 2008, to July 31, 2009

The Veteran's degenerative disc disease of the thoracolumbar 
spine has been rated 40 percent disabling from June 3, 2008 to 
July 31, 2009.   

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent evaluation is warranted 
where the evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  During 
the June 2008 VA examination, the Veteran denied that his spine 
disability resulted in any incapacitation.  Accordingly, the 
Veteran is not entitled to a rating higher based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic and 
neurological manifestations.

Turning first to the orthopedic manifestations, the Board notes 
that for a 50 percent evaluation, the Veteran must demonstrate 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine.  On VA examination in June 2008, the Veteran 
demonstrated forward flexion to 35 degrees with pain starting at 
10 degrees.  He also demonstrated extension to 20 degrees with 
pain starting at 10 degrees, right lateral flexion to 30 degrees 
with pain starting at 10 degrees, left lateral flexion to 20 
degrees with pain starting at 10 degrees, bilateral lateral 
rotation was 30 degrees.  The examiner indicated that there was 
no ankylosis of the lumbar spine.  Thus, since the Veteran 
demonstrated the ability to flex, extend, and laterally flex and 
rotate and the VA examiner noted that there was no ankylosis, a 
higher rating is not warranted.   

As to neurological manifestations, the June 2008 VA examination 
report noted the Veteran's complaints of stiffness, weakness, and 
numbness without bladder or bowel complaints.  The Veteran 
indicated that his spine pain traveled to his legs which was 
characterized by burning, aching, sharpness, sticking, and 
cramping sensations.  On evaluation, the examiner noted that 
Veteran had a normal posture and gait and no evidence of 
radiating pain on movement.  There was muscle spasm and 
tenderness on the lumbar spine, and negative straight leg testing 
bilaterally.  On neurological testing of the lower extremities, 
the examiner noted that motor and sensory function were within 
normal limits, and lower extremity reflexes included  knee jerk 
and ankle jerk which were two positive bilaterally.  The examiner 
noted that there was normal head position with symmetry in 
appearance and symmetry of spinal motion with normal curvature of 
the spine, there were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  

The Board notes that while tenderness and spasms were noted that 
physical examination has demonstrated no neurological impairment 
or sensory deficits for which a separate evaluation may be 
granted.  There is no medical evidence of muscle loss, weakness, 
foot drop, altered gait, diminished reflexes, or any form of 
paralysis which would necessitate a separate disability rating 
for the Veteran's lower extremities.  Nor is there any evidence 
of bowel or bladder difficulties associated with the service-
connected spine disability.  The Veteran is, thus, not entitled 
to a separate rating based upon any neurologic residuals; there 
are not independently ratable neurological residuals demonstrated 
in the clinical data of record.

Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The June 2008 VA examination report noted that 
upon repetitive use, joint function of the spine was additionally 
limited by pain, fatigue, weakness, lack of endurance, and pain 
was the major functional impact.  However, it was not 
additionally limited by incoordination and the joint function was 
by limited by zero degrees.  Thus, a higher rating is not 
warranted.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

Based upon the guidance of the Court in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted 
during this period.

Depression

Prior to November 3, 2006, the Veteran's depression has been 
assigned a 10 percent evaluation and prior to August 9, 2009, he 
has been assigned a 50 percent evaluation.  The Board notes that 
the RO has staged the ratings in accordance with Fenderson and 
the Board will determine whether staged ratings are warranted.   
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected depression has been evaluated 
under Diagnostic Code 9434 for major depressive disorder which is 
to be rated under the general rating formula for mental disorders 
under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 
4.130 relating to rating psychiatric disabilities read as 
follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

70%  Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10%  Occupations and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9434.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job). Scores ranging from 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A score 
from 21 to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious impairment 
in communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., largely 
incoherent or mute).

See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes).

For the period prior to November 3, 2006

For the period prior to November 3, 2006, the Veteran's 
depression has been assigned a 10 percent disability evaluation. 

As noted above, the criteria for a higher evaluation of 30 
percent for depression requires such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

The Veteran was noted to have situational depression during an 
August 2005 VA examination.  The August 2005 VA examination 
report also noted that the Veteran had anxiety when he had 
stress, i.e. the greater the stress he was under, the more 
intense the anxiety he experienced.  Additionally, as to chronic 
sleep impairment, the August 2005 examination report noted that 
the Veteran had mild sleep impairment which did not interfere 
with his daily activities.  The Veteran was also noted for losing 
his temper. 

However, there no evidence in the record of suspiciousness, panic 
attacks, or mild memory loss.  In fact, the August 2005 VA 
examination report specifically indicated that the Veteran did 
not have panic attacks, and that he had normal remote, recent, 
and immediate memory.  Additionally, a March 2005 treatment 
record noted that the Veteran's memory was intact.  

Based on the evidence, the Board finds that the criteria for a 
rating in excess of the current 10 percent evaluation for 
depression have not been met.   

Additionally, his GAF score of 68 noted during this period is 
reflective of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption of 
the DSM-IV for rating purposes). This score is congruent with the 
Veteran's current 10 percent evaluation.  

In sum, the Veteran's depression manifested by situational 
depression, anxiety dependent on stress, mild sleep impairment, 
and losing his temper do not meet the criteria for a 30 percent 
evaluation.  

The Board further finds that, since the effective date of service 
connection to November 3, 2006, there were no distinct periods of 
time during which the Veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive a 
"staged" rating for this period. Fenderson, supra.

For the period from November 3, 2006, to August 7, 2009

The Veteran's depression was evaluated as 50 percent disabling 
from November 3, 2006 to August 7, 2009.  

The criteria for a higher evaluation of 70 percent for depression 
requires such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

As to suicidal ideation, the Veteran was noted to endorse such 
thoughts at times (November 2006 and December 2006).  However, he 
has more often consistently denied such ideation (June 2007, July 
20097, September 2007, October 2007, April 2009, and June 2009).  
The preponderance of the evidence is thus against a finding that 
the Veteran had suicidal ideation. 

The evidence is negative for obsessional rituals which interfere 
with routine activities.

As for speech intermittently illogical, obscure, or irrelevant, 
the Veteran's speech was noted to be within normal limits (April 
2009).

With regard to near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the Veteran was noted to be slightly down (October 
2007), and depressed (June 2007 and April 2009) six days out of 
the week (November 2006).  However, there is no indication that 
his depression affected his ability to function independently, 
appropriately, and effectively as he was able to work full time 
at the post office.  In any case, depression is already 
contemplated by the current evaluation (as depression is one of 
the criteria for the lower 30 percent evaluation).

As for impaired impulse control (such as unprovoked irritability 
with periods of violence, the Veteran indicated that he lost his 
temper (September 2007).  In June 2007, he stated that he had 
violent outbursts which caused him to lose friends and to be sent 
home from work. 

There is no indication of spatial disorientation in the record.  
An October 2007 VA examination report noted that the Veteran's 
report of the date was off by a couple of days but that he was 
otherwise oriented.  He was consistently noted to be oriented 
times four (November 2006, January 2009, and July 2009).

Likewise, there was no evidence that the Veteran has been 
neglectful of personal appearance and hygiene.  He was noted to 
be appropriately dressed (November 2006) and able to maintain 
personal hygiene (November 2006 and October 2007).

As for difficulty in adapting to stressful circumstances 
(including work or a worklike setting), the evidence reflects 
that the Veteran worked full-time at the post office.  The 
October 2007 VA examination report noted that the Veteran used a 
lot of sick and annual leave due to a combination of depression 
and his physical ailments.  The report further noted that 
depression caused considerable dysfunction in his work and social 
capacities. 

As to inability to establish and maintain effective 
relationships, the record reflects that the Veteran was married 
to his fourth wife and that relationship was shaky/difficult 
(November 2006 and October 2007).  

Based on the evidence, the Board finds that the criteria for a 
rating in excess of the current 50 percent evaluation for 
depression have not been met.   

Additionally, GAF scores of 54 (October 2007), 55 (November 
2006), and 58 (June 2008) were noted during this period.  These 
scores are reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption of 
the DSM-IV for rating purposes).  These scores are congruent with 
the Veteran's current 50 percent evaluation.  

In sum, the Veteran's depression manifested by sleep impairment, 
anxiety, stress, and anger management issues do not meet the 
criteria for a 70 percent evaluation.  

The Board further finds that, during this period, there were no 
distinct periods of time during which the Veteran's disability 
was more than 50 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating. Fenderson, supra.



 
Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate. 
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for his disabilities and that 
the manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

Finally, the Board is cognizant of the ruling of the Court in 
Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court 
held that a claim for a total rating based on unemployability due 
to service- connected disability (TDIU), either expressly raised 
by the Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, while 
the record reflects that the Veteran has taken time off for his 
disabilities, the Veteran has not argued, and the record does not 
otherwise reflect, that his various service-connected 
disabilities rendered him totally unemployable during the 
applicable periods discussed above.  Accordingly, the Board 
concludes that a claim for TDIU has not been raised.

ORDER

For the period prior to May 9, 2006, entitlement to an initial 
rating of 30 percent, but not higher, for migraine headaches is 
allowed, subject to the regulations governing the award of 
monetary benefits.

For period beginning May 9, 2006, entitlement to an initial 
rating of 50 percent, but not higher, for migraine headaches is 
allowed, subject to the regulations governing the award of 
monetary benefits.

For the period prior to August 2, 2008, entitlement to an initial 
rating in excess of 10 percent for bilateral bunionectomy, pes 
planus, and third and fourth hammertoes is denied. 

For the period beginning August 2, 2008, entitlement to an 
initial rating in excess of 30 percent for bilateral 
bunionectomy, pes planus, and third and fourth hammertoes is 
denied. 

Entitlement to an initial rating in excess of 10 percent for 
right ankle strain is denied. 

For the period prior to March 18, 2005, entitlement to an initial 
compensable rating for degenerative disc disease of the 
thoracolumbar spine is denied.    

For the period from March 18, 2005, to October 16, 2006, 
entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracolumbar spine is denied.    

For the period from October 17, 2006, to June 2, 2008, 
entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the thoracolumbar spine is denied.    

For the period from June 3, 2008, to July 31, 2009, entitlement 
to an initial rating in excess of 40 percent for degenerative 
disc disease of the thoracolumbar spine is denied.    

For the period prior to November 3, 2006, entitlement to an 
initial rating in excess of 10 percent for depression is denied. 

For the period from November 3, 2006, to August 7, 2009, 
entitlement to an initial rating in excess of 50 percent for 
depression is denied. 


REMAND

As to the claim for service connection a gastrointestinal 
disability, the Veteran testified at his July 2010 hearing that 
he had an upcoming appointment for his disability in August 2010.  
He also indicated that he received shots in his right knee in the 
last 60 days.  Because VA is on notice that there are records 
that may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(1) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
On remand, all outstanding treatment records should be identified 
and obtained.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran's representative indicated at the July 2010 hearing 
that the Veteran's gastrointestinal disability may be secondary 
to his service-connected disabilities.  The Court has held that 
when aggravation of a veteran's nonservice-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995); see also 38 C.F.R. § 3.310 (2010).  On remand, the 
Veteran should be afforded an examination to determine the nature 
and etiology of any gastrointestinal disability. 

As to the claim for service connection for hearing loss, the 
Veteran was afforded a VA examination most recently in April 
2009.  The examiner indicated that the Veteran demonstrated 
normal hearing and accordingly he could not render an opinion as 
to the etiology of any hearing loss.  Subsequent to that 
examination, additional treatment records dated in January 2010 
have been associated with the claims folder showing that the 
Veteran has hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2010).  The Veteran testified at his July 2010 
hearing that he was exposed to loud noise (to include machine and 
equipment and on flight deck of an air crafter carrier) during 
service.   On remand, the Veteran should be afforded another VA 
hearing examination to determine the nature and etiology of any 
current hearing loss disability, to include any relationship to 
noise exposure as asserted herein.  

As to the claim for a left wrist disability, the Veteran contends 
that he injured his left wrist in service.  He testified that 
during service he injured his left wrist when a light machine gun 
fell from his shoulder and struck him in the wrist.  Post-service 
treatment records show a diagnosis of carpal tunnel syndrome.  On 
remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current left wrist 
disability, to specifically take into account the Veteran's 
statements as to service incurrence. 

As to the claims for a left ankle disability and a left knee 
disability, the Veteran contends that the disabilities are 
secondary to his service-connected bilateral bunionectomy, pes 
planus, and third and fourth hammertoes; right ankle strain; or 
chondromalacia of the right patella.  On remand, the Veteran 
should be afforded an examination to determine the nature and 
etiology of any left ankle disability and left knee disability, 
to include as secondary to his service-connected disabilities.   
See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 
C.F.R. § 3.310 (2010).

As to the claim for a skin disability, the Veteran testified that 
he has had pseudofolliculitis barbae since service and his wife 
indicated that he has had it since their marriage in December 
2005.  The Veteran further indicated he was not properly examined 
as his VA examiner took pictures of his back and not his face.  
In this regard, the Board notes that VA afforded the Veteran a 
skin examination in August 2005 which evaluated his chest, back, 
and neck.  Review of the service treatment records reveals that 
the Veteran was seen in service on multiple occasions for 
complaints related to a face rash (e.g. August 1996, May 1997, 
and February 1998).  On remand, the Veteran should be afforded an 
examination to determine the nature and etiology of any skin 
disability of the face.  

As to the increased rating claims for a right knee disability and 
degenerative disc disease of the thoracolumbar spine, it appears 
that the Veteran's symptoms have increased in severity since he 
was last examined in October 2007 (knee) and June 2008 (spine).  
As noted above, the Veteran now gets injections for his right 
knee pain and review of the records shows that the Veteran's 
spine symptoms are worse than when he was last evaluated.  The 
Court has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disabilities is at issue, contemporaneous 
examinations of the right knee and thoracolumbar spine are 
necessary to accurately assess the Veteran's current disability 
picture.

As to the claim for whether a reduction from 40 percent to 20 
percent for degenerative disc disease of the thoracolumbar spine 
for the period beginning August 1, 2009, was proper.  The Board 
notes that in a July 2009, the RO reduced the service-connected 
degenerative disc disease of the thoracolumbar spine from 40 
percent disabling to 20 percent disabling, effective August 1, 
2009.  The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability when 
warranted by the evidence, but only after following certain 
procedural guidelines have been met.  The regulations provide 
that the RO must issue a rating action proposing the reduction 
and setting forth all material facts and reasons for the 
reduction.  The Veteran must then be given 60 days to submit 
additional evidence and request a predetermination hearing.  If a 
hearing is not requested or the Veteran requests a 
predetermination hearing but fails to appear without good cause 
and reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. § 
3.105(e), (i)(2) (2010).  The effective date of the reduction 
will be the last day of the month in which a 60 day period from 
the date of notice to the Veteran of the final action expires.  
38 C.F.R. 
§ 3.105(e), (i)(2)(i) (2010).  

In this case, there is no indication in the claims folder that 
the RO satisfied the due process notification requirements under 
38 C.F.R. § 3.105(e) (2010).  On remand, in order to ensure due 
process, the RO must provide the Veteran with notice as required 
by 38 C.F.R. § 3.105(e) (2010).  The RO should then adjudicate 
the claim for whether reduction from 40 percent to 20 percent for 
degenerative disc disease of the thoracolumbar spine for the 
period beginning August 1, 2009, was proper.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
information about any outstanding 
treatment records, to include any recent 
medical treatment.  With any necessary 
assistance from the Veteran, obtain any 
records identified.  All efforts to locate 
these records should be documented in the 
claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
gastrointestinal disability, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to service or a service-connected 
disability.  The claims file and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should clearly identify if 
the Veteran currently has a 
gastrointestinal disability.  If the 
Veteran has such a disability, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to the Veteran's 
period of active service.  

The examiner should also determine whether 
a gastrointestinal disability found on 
examination was caused by, or are 
aggravated by any of the Veteran's 
service-connected disabilities.  If any of 
the service-connected disabilities 
aggravates (i.e., permanently worsens) a 
gastrointestinal disability, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

3.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current hearing loss disability.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
hearing loss disability had its onset 
during service or is related to service, 
to include the Veteran's assertion to as 
to exposure to loud noise during service.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

4.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
left wrist disability, including 
specifically an assessment as to whether 
any current disability is etiologically 
related to service.  The claims file and a 
copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that the 
claims file was reviewed in conjunction 
with the examination.

The examiner should clearly identify if 
the Veteran currently has a left wrist 
disability, and if so provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is causally 
or etiologically related to the Veteran's 
period of active service, to include the 
Veteran's assertion as to service 
incurrence as noted herein.  

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

5.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of any 
left ankle disability and any left knee 
disability, including specifically an 
assessment as to whether any current 
disability is etiologically related to 
service or service-connected bilateral 
bunionectomy, pes planus, and third and 
fourth hammertoes; right ankle strain; 
and/or chondromalacia of the right 
patella.  The claims file and a copy of 
this Remand must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed in conjunction with the 
examination.

The examiner should clearly identify if 
the Veteran currently has a left ankle 
disability and/or left knee disability.  
If the Veteran has either or both 
disabilities, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that it is 
causally or etiologically related to the 
Veteran's period of active service.  

The examiner should also determine whether 
a left ankle disability and/or left knee 
disability found on examination was caused 
by, or is aggravated by the Veteran's 
service-connected bilateral bunionectomy, 
pes planus, and third and fourth 
hammertoes; right ankle strain; and/or 
chondromalacia of the right patella.  If 
service-connected bilateral bunionectomy, 
pes planus, and third and fourth 
hammertoes; right ankle strain; and/or 
chondromalacia of the right patella 
aggravates (i.e., permanently worsens) a 
left ankle disability and/or left knee 
disability, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.  See 38 
C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

6.	 Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current skin disability of the face, 
claimed pseudofolliculitis barbae.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
skin disability of the face had its onset 
during service or is related to service.  
The examiner should address the notations 
of a face rash during service. 

A complete rationale for any opinion 
expressed should be provided in a legible 
report.

7.	Schedule the Veteran for an appropriate 
examination to determine the current 
nature and severity of his service-
connected right knee disability. The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating knee disabilities.  The examiner 
should obtain a detailed clinical history 
from the Veteran.  All pertinent pathology 
found on examination should be noted in 
the report of the evaluation.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The supporting rationale for all opinions 
expressed must be provided.

8.	 Schedule the Veteran for an appropriate 
examination to determine the current 
nature and severity of his service-
connected thoracolumbar spine disability.   
The claims folder must be made available 
to the examiner in conjunction with the 
examination. Any indicated studies should 
be performed and the examination report 
should comply with all AMIE protocols for 
rating spine disabilities.  The examiner 
should obtain a detailed clinical history 
from the Veteran.  All pertinent pathology 
found on examination should be noted in 
the report of the evaluation.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability to 
work.

The supporting rationale for all opinions 
expressed must be provided.

9.	Notify the Veteran that it is his 
responsibility to report for the scheduled 
VA examinations, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

10.	 Provide the Veteran with notice 
regarding the reduction of the rating for 
degenerative disc disease of the 
thoracolumbar spine in accordance with the 
provisions of 38 C.F.R. § 3.105 (2010).

11.	 Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


